           Case 3:19-cr-00073-VC Document 33 Filed 04/12/19 Page 1 of 1



                                           PROPOSED ORDER/COVER SHEET

TO:            Honorable Joseph C. Spero                              RE:    Jasmin Renee GREEN
               Chief U.S. Magistrate Judge

FROM:          Silvio Lugo, Chief                                     Docket No.:        3:19-cr-00073-VC-6
               U.S. Pretrial Services Officer

Date:          4/12/19

        THE ATTACHED MEMORANDUM WAS PREPARED BY PRETRIAL SERVICES OFFICER:

         Victoria Gibson                                                            510-637-3752

         U.S. Pretrial Services Officer                                     TELEPHONE NUMBER

We are requesting direction from the Court. Please initial the appropriate box(es), and return this form to us so that
we may comply with your instructions.

         I have reviewed the information that you have supplied. I do not believe that this matter requires any
         action by this Court at this time.

         Inform all parties concerned that I will conduct a Bail Review Hearing in Courtroom No.
         ____________________ on ____________________ at ____________________.

         Inform all parties concerned that a Bail Review Hearing will be conducted by:
         Magistrate Judge ____________________ Presiding District Court Judge ____________________

         I agree with the recommendation of the Pretrial Services Officer and hereby modify the defendant’s
         Pretrial Release conditions as indicated below:

  X      Modification(s)

              1) The defendant shall participate in mental health treatment as directed by
                 Pretrial Services. The defendant may continue to see her own mental health
                 treatment provider as long as she signs a release of information form
                 allowing Pretrial Services to communicate with the provider.
              2)

         Bail Revoked/Bench Warrant Issued.
                             ISTRIC
                        ES D
                      Tthe
         I am returning             T Cand direct that a copy be provided to the Court file and all interested parties
                           signed order
                    TA
         (AUSA and Defense Counsel).
                                             O
                   S




                                              U
                 ED




                                               RT
             UNIT




         Other Instructions:
                                                     R NIA




                                      p    ero                   April 12, 2019
                              ph C. S
             NO




                  Ju dge Jose
                                                     FO




         JUDICIAL OFFICER                                     DATE
              RT




                                                 LI




                      ER
                   H




                                             A




                           N                     C
                                             F
                               D IS T IC T O
                                     R
